        Case 4:20-cv-00306-BRW Document 39 Filed 03/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TANNER JAI CROOK,
ADC #660328                                                                        PLAINTIFF

                                   4:20CV00306-BRW-JTK

CRAIG, et al.                                                                  DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ORDERED this 23rd day of March, 2021.



                                                         Billy Roy Wilson_________________
                                                        UNITED STATES DISTRICT JUDGE




                                               1
